Citation Nr: 0123381	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
manifested by fine tremor of the fingers, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


REMAND

The veteran had active service from November 1942 to July 
1945. 

The veteran maintains that his service-connected disability 
results in tremors, in sleep difficulty, and in difficulty 
with memory.  He also alluded during his testimony in June 
2001 to becoming easily upset.  

Private treatment records reflect that the veteran received 
treatment in December 1998 and May 1999.  A June 1999 letter 
from the veteran's treating physician contains an opinion 
that the veteran's tremors had worsened and that his 
cognitive abilities had greatly diminished.  The December 
1998 treatment report included impressions of essential 
tremor and difficulty with cognition; the veteran's physician 
in that report attributed elements of the latter to possible 
pseudodementia.  Impressions in May 1999 included essential 
tremor and progressive dementia.  

The veteran also underwent a VA examination in August 1999, 
which resulted in a diagnosis of post-traumatic stress 
disorder.  The examiner, however, indicated that to clarify 
the diagnostic picture the veteran should have a neurological 
evaluation or neurological testing to determine the extent of 
his cognitive difficulties due to dementia and Parkinson's 
diseases.  To date, that does not appear to have been 
accomplished.  

The evidence raises some question as to the extent to which 
the veteran's complaints are attributable to his service-
connected disability.  Particularly in light of the August 
1999 examiner's conclusion concerning the need for further 
neurologic testing, additional evaluation is necessary in 
order to be able to ascertain the role that the veteran's 
service-connected disabilities play in giving rise to the 
veteran's complaints.  

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required. 

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

Therefore, this case is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) is 
fully complied with and satisfied.  

2.  As part of its development, the RO 
should notify the veteran of evidence 
needed to substantiate the veteran's 
claim.  The RO should also request that 
the veteran identify all records of 
neurologic and/or psychiatric treatment 
received.  The RO should obtain any 
identified treatment records.  If any 
records identified by the veteran cannot 
be obtained, the RO should notify the 
veteran, in accordance with requirements 
set forth under the pertinent 
regulations. 

3.  Thereafter, the RO should afford the 
veteran examination(s) to ascertain the 
extent to which the veteran's 
neuropsychiatric complaints are 
attributable to a service-connected 
disability.  The examiner(s) should 
identify all diagnoses associated with 
the veteran's neurologic and/or 
psychiatric complaints, including 
trembling and any cognitive deficits.  
Attention is directed, in part, to an 
August 1999 report that recommends that 
the veteran undergo neurologic evaluation 
to determine the extent that his 
cognitive difficulties are attributable 
to dementia and Parkinson's disease.  
When all indicated testing has been 
completed, the examiner(s) should offer 
an opinion as to the extent to which the 
veteran's symptomatology is attributable 
to anxiety reaction and/or tremors that 
had their onset in service.  The 
examiner(s) should detail the precise 
extent of that symptomatology and, if 
possible, should assign a GAF evaluation 
to the severity of symptomatology 
exclusively attributable to service-
connected anxiety reaction and/or 
tremors.  The claims file, must be made 
available to the examiner(s).  

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




